           Case 1:17-cv-02122-TSC Document 168 Filed 09/29/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
J.D., on behalf of herself and others similarly      )
situated, et al.,                                    )
                                                     )
                          Plaintiffs,                )
                                                     )   No. 17-cv-02122-TSC
  v.                                                 )
                                                     )
ALEX M. AZAR, et al.,                                )
                                                     )
                          Defendants.                )
                                                     )

               JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through

their undersigned counsel, hereby jointly stipulate and agree that the above-captioned case shall be,

and is hereby, dismissed without prejudice, subject to the following conditions:


       1. Defendants’ adoption of the revised policy on Medical Services Requiring Heightened

          ORR Involvement, attached hereto as Exhibit A, and communication of this revised policy

          to all Office of Refugee Resettlement (“ORR”) federal field officers and ORR-funded

          shelters housing unaccompanied immigrant minors (hereinafter “UACs” or “minors”).


       2. Defendants shall notify Plaintiffs’ counsel at least fourteen (14) calendar days in advance

          of making any change to the Medical Services Requiring Heightened ORR Involvement

          policy, Exhibit A, or to any other relevant ORR policy or practice, as it relates to a minor’s

          access to non-directive options counseling, including abortion counseling, state judicial

          bypass proceedings, and abortion, and/or to the communication of information about a

          minor’s pregnancy and/or abortion decision to third parties, including, but not limited to,

          sponsors, prospective sponsors and parents, unless an emergency or applicable law makes
    Case 1:17-cv-02122-TSC Document 168 Filed 09/29/20 Page 2 of 4




   providing fourteen (14) days’ notice impracticable, in which case Defendants shall

   provide notice as soon as possible. This notification requirement will remain in place for

   two years from the date of filing this Joint Stipulation with the Court.


3. Defendants shall require all ORR-funded shelters to post the Know Your Rights notice,

   attached hereto as Exhibit B, on all housing bulletin boards in both English and Spanish,

   adjacent to the notice required by the Prison Rape Elimination Act (“PREA”), 34 U.S.C.

   30301 et seq.


4. Defendants shall pay Plaintiffs’ counsel $336,710.19 in fees and costs for this matter.

   Plaintiffs’ counsel agrees to cooperate with Defendants’ counsel in promptly providing

   additional reasonable information needed for requesting payment and transmission of

   funds. The parties agree that this Joint Stipulation shall resolve all claims for attorneys’

   fees and costs accrued as of the time of this Joint Stipulation.


5. This Joint Stipulation shall be binding upon and inure to the benefit of the parties hereto

   and their respective successors in office, officers, agents, servants, employees, attorneys,

   and anyone acting in concert with them.


  September 29, 2020

                                                 Respectfully submitted,

                                                 /s/ Brigitte Amiri
                                                 Brigitte Amiri*
                                                 Meagan Burrows
                                                 Jennifer Dalven
                                                 Lindsey Kaley
                                                 American Civil Liberties Union Foundation
                                                 125 Broad Street, 18th Floor
                                                 New York, NY 10004
                                                 Tel. (212) 549-2633



                                            2
Case 1:17-cv-02122-TSC Document 168 Filed 09/29/20 Page 3 of 4




                                  Fax (212) 549-2652
                                  bamiri@aclu.org
                                  mburrows@aclu.org
                                  jdalven@aclu.org
                                  lkaley@aclu.org

                                  Arthur B. Spitzer (D.C. Bar No. 235960)
                                  Scott Michelman (D.C. Bar No. 1006945)
                                  American Civil Liberties Union Foundation
                                  of the District of Columbia
                                  915 15th Street NW, Second Floor
                                  Washington, D.C. 20005
                                  Tel. 202-457-0800
                                  aspitzer@acludc.org
                                  smichelman@acludc.org

                                  Daniel Mach (D.C. Bar No. 461652)
                                  American Civil Liberties Union
                                  Foundation
                                  915 15th Street NW
                                  Washington, DC 20005
                                  Tel. (202) 675-2330
                                  dmach@aclu.org

                                  Elizabeth Gill
                                  American Civil Liberties Union Foundation
                                  of Northern California, Inc.
                                  39 Drumm Street
                                  San Francisco, CA 94111
                                  Tel. (415) 621-2493
                                  Fax (415) 255-8437
                                  egill@aclunc.org

                                  Melissa Goodman
                                  American Civil Liberties Union Foundation
                                  of Southern California
                                  1313 West 8th Street
                                  Los Angeles, California 90017
                                  Tel. (213) 977-9500
                                  Fax (213) 977-5299
                                  mgoodman@aclusocal.org

                                  *Admitted pro hac vice

                                  Attorneys for Plaintiffs




                              3
Case 1:17-cv-02122-TSC Document 168 Filed 09/29/20 Page 4 of 4




                                  /s/ W. Daniel Shieh
                                  W. Daniel Shieh
                                  Christina P. Greer
                                  Senior Litigation Counsels
                                  Office of Immigration Litigation
                                  Civil Division, U.S. Department of Justice
                                  P.O. Box 878, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Phone: (202) 598-8770
                                  Fax: (202) 616-4975
                                  Daniel.Shieh@usdoj.gov
                                  Christina.P.Greer@usdoj.gov

                                  Attorneys for Defendants




                              4
